United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 9, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 02-31063
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

ACADIANA TREATMENT SYSTEMS, INC; ET AL.

                     Defendants

GLENN K JOHNSON

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 98-CV-687
                       --------------------

Before KING, Chief Judge, and DeMOSS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Glenn K. Johnson appeals from the district court’s order

denying his FED. R. CIV. P. 60(b)(5) motion to dissolve the 1999

injunction barring him from contacting his former employees; from

going on the properties of the companies he formerly owned with

his relatives; or from interfering with the work of the receiver

(who was released from his obligations in the year 2000)

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-31063
                                -2-

appointed to operate the companies formerly owned by Johnson.

Johnson also appeals from the denial of his FED. R. CIV. P. 59(e)

motion.   Johnson contends that the district court erred by

denying his motion to dissolve the injunction because the passage

of time, the closing of the underlying case, and the discharge of

the former receiver constituted changed circumstances.     He argues

that maintaining the injunction interferes with his right to

bring a civil action against the former receiver and other

parties and that the district court was obligated to dissolve the

injunction so that any lawsuit he might file could not be

construed as a violation of the injunction.     He contends that the

district court erred by denying his Rule 59(e) motion because he

had made clear the bases for his motion to dissolve in his

replies to the other parties’ responses to the motion to

dissolve.   Finally, Johnson contends that the district court

erred by denying him an evidentiary hearing.

     The district court did not abuse its discretion by denying

Johnson’s motion to dissolve the injunction.     See Flowers v.

Southern Regional Physicians Servs., Inc., 286 F.3d 798, 800 (5th

Cir. 2002).   Johnson does not indicate why he needs access to his

former employees in order to file the lawsuit he alleges he

wishes to pursue.   Moreover, the receiver was released in 2000

with the sale of Johnson’s companies.     It is unclear how any

lawsuit could be construed as interfering with the former

receiver’s activities.   Johnson does not dispute the district
                           No. 02-31063
                                -3-

court’s version of the history of his case, a history that

suggests that Johnson might cause trouble for the company that

purchased his companies were the injunction dissolved.   The

unrefuted allegation that Johnson used a private investigator to

communicate with the former receiver indicated that Johnson might

seek to interfere with the operations of the companies he

formerly owned.   Finally, Johnson has failed to show that the

denial of an evidentiary hearing was an abuse of discretion.     See

Moran v. Kingdom of Saudi Arabia, 27 F.3d 169, 171 (5th Cir.

1994).

     AFFIRMED.